TaNNENwald, J., concurring: The majority opinion clearly states that, in the posture of this case, the only issue before the Court is one of allocation of the amount of a legal fee paid for “tax advice, irrespective of its nature.” Under these circumstances, I think it unfortunate that this case is being used as a vehicle for expressing individual views as to other issues relating to the substantive impact of section 212 (2) and (3) in situations involving advice as to estate tax planning. Such expression can easily confuse taxpayers and tax practitioners as to what the views of this Court on such issues would actually be when, as, and if they were presented for decision. Hale, J., agrees with this concurring opinion.